Order of disposition, Family Court, New York County (Bruce M. Kaplan, J.), entered on or about May 9, 1991, which upon a finding that, as a result of mental illness, respondent mother is presently and for the foreseeable future unable to provide proper and adequate care for her five year old son, granted the petition terminating the natural mother’s parental rights and committed custody and guardianship of the child to the Commissioner of Social Services of the City of New York and The Mission of the Immaculate Virgin, unanimously affirmed, without costs.
On April 3, 1986, respondent gave birth to David Aron F. Six days later, respondent voluntarily placed said child with the Commissioner, and, from April 9, 1986 to the present, the child has continuously resided under the care of the petitioner.
The record demonstrates that petitioner has established, by clear and convincing proof that respondent suffers from mental illness, which presently and for the foreseeable future, renders her unable to provide proper and adequate care for the child (Matter of Michael B., 80 NY2d 299, 310; Social Services Law § 384-b [3] [g]; [4] [c]). Concur—Murphy, P. J., Ellerin, Wallach, Asch and Kassal, JJ.